Remark
	This Office action has been issued in response to amendments filed on 11/25/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jacques L. Etkowicz on January 3, 2022 .
The application has been amended claims as follows:
1.	(Currently Amended)  A method for reconfiguring a device for monitoring a motor vehicle tire, said device comprising:
	a communication module for receiving from a configuration device a configuration data describing characteristics of said tire,
	a pressure sensor for measuring a pressure inside the tire,
	a processing module for determining, based on pressure measurements and the configuration data, an advanced data representative of a history of use of the tire over time,
	a memory for storing the configuration data and the advanced data,

	receiving new configuration data from the configuration device; and
determining, by the processing module, a tire change based on the previously stored configuration data and the received new configuration data,
	if a tire change is determined: erasing the advanced data from the memory, and
	if a tire change is not determined: retaining the advanced data in the memory.

2.	(Previously Presented)  The method as claimed in claim 1, wherein a tire change is detected through a comparison between a check code calculated based on the previously stored configuration data and a check code calculated based on the received new configuration data.

3.	(Previously Presented)  The method as claimed in claim 2, wherein detecting a tire change furthermore comprises transmission, via the communication module, of a request to confirm that the tire has not been changed if the check code calculated based on the previously stored configuration data is identical to the check code calculated based on the received new configuration data.

4.	(Previously Presented)  The method as claimed in claim 1, wherein said method furthermore comprises transmission, via the communication module, of a request to send new configuration data when a pressure measured inside the tire successively passes below a first predetermined threshold and then above a second predetermined threshold.

5.	(Currently Amended)  The method as claimed in claim 4, wherein said method furthermore comprises:
	invalidating the advanced data if a pressure measured inside the tire passes below the first predetermined threshold, and 
	revalidating the advanced data when retaining the advanced data.

6.	(Previously Presented)  The method as claimed in claim 1, wherein the advanced data comprise one or more of the following elements:
	a date when the tire was put into service,
	a datum representative of a level of wear of the tire,
	a mileage of the tire,
	a number of punctures suffered by the tire,
	a number of excessive loads to which the tire has been subjected.

7.	(Previously Presented)  The method as claimed in claim 1, wherein said method comprises, following the retention of the advanced data, transmission, via the communication module, of a request to send a current date.

8.	(Currently Amended)  A device for monitoring a motor vehicle tire, comprising:
	a communication module for receiving configuration data describing characteristics of said tire,
	a pressure sensor 
	a processing module 
	a memory making it possible to store the configuration data and the advanced data,
wherein the device is configured so as, following reception of new configuration data, to:
	detect a tire change based on the previously stored configuration data and the received new configuration data,
	if a tire change is detected: erase the advanced data from the memory, and
	if a tire change is not detected: retain the advanced data in the memory.

9.	(Currently Amended)  The device as claimed in claim 8, wherein said device is configured so as to compare, in order to detect a tire change, 

10.	(Previously Presented)  The device as claimed in claim 8, wherein said device is furthermore configured so as to transmit, via the communication module, a request to send new configuration data when a pressure measured inside the tire successively passes below a first predetermined threshold and then above a second predetermined threshold.

11.	(Currently Amended)  The device as claimed in claim 10, wherein said device is furthermore configured so as to:
	invalidate the advanced data if a pressure measured inside the tire passes below the first predetermined threshold, and
	revalidate the advanced data when retaining the advanced data.

12.	(Previously Presented)  The device as claimed in claim 8, wherein the advanced data comprise one or more of the following elements:
	a date when the tire was put into service,
	a datum representative of a level of wear of the tire,
	a mileage of the tire,
	a number of punctures suffered by the tire,
	a number of excessive loads to which the tire has been subjected.

.

Allowable Subject Matter
	Claims 1-13 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as WU (US Pub No. 20190337340) directed to tire pressure sensor identification apparatus, comprising a storage module, a communications module, a processing module and a radio frequency transmission module, wherein the storage module, the communications module and the radio frequency transmission module are respectively communicably connected to the processing module; the storage module is configured to store identity information of a tire pressure sensor; the communications module is configured to communicate with an electronic control unit (ECU) of a vehicle and to receive response information fed back by the ECU. The prior art of record is different than the claimed invention because in the claimed invention a memory for storing the configuration data and the advanced data, receiving new configuration data from the configuration device; and determining, by the processing module, a tire change based on the previously stored configuration data and the received new configuration data, if a tire change is determined: erasing the advanced data from the memory, and if a tire change is not determined: retaining the advanced data in the memory . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claim 8.  Accordingly claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687